Citation Nr: 1719634	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.  

2. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  

3. Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. At that time, the RO continued a 40 percent disability rating for the lumbar spine disability and granted service connection for radiculopathy of the bilateral lower extremities, with a 10 percent disability rating for each extremity.

This matter was previously before the Board in January 2015. At that time, the Board determined that entitlement to TDIU had been raised by the record and added that claim to the appeal. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board also remanded all the issues on appeal for the development of additional medical evidence.

The Veteran's claims file consists of both a paper claims file and additional documents uploaded into two electronic systems, the Veterans Benefits Management System and Virtual VA.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected lumbar spine disability has been manifested by a limitation of forward flexion of the lumbar spine to less than 30 degrees without ankylosis.

2. Throughout the appeal period, the Veteran's service-connected bilateral lower extremity radiculopathy has manifested as mild incomplete paralysis of his L4 and L5 spinal nerves.

3. The evidence of record does not show that the Veteran's service-connected disabilities constitute an impairment of mind or body such that an average person with such disabilities would be rendered unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The evidence of record does not meet the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2. The evidence of record does not meet the criteria for a rating in excess of 10 percent for the Veteran's right lower extremity radiculopathy. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2016).

3. The evidence of record does not meet the criteria for a rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21a, Diagnostic Code 8520 (2016).

4. The evidence of record does not meet the criteria to establish entitlement to TDIU. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A. As to increased ratings claims, the VCAA requires that generic notice be given. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). Such notice consists of the type of evidence needed to substantiate the claim, that is, evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Id. Here, appropriate notice was provided via letters dated September 2010 and February 2015. Both letters also provided the Veteran with notice of what the evidence must show in order to substantiate a claim for TDIU.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2016). This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). VA obtained the Veteran's service treatment records (STRs) and all identified post-service private and VA treatment records.

The Veteran was also afforded VA examinations in April 2010, April 2013, and July 2015 as to the severity of his lumbar spine and bilateral lower extremity radiculopathy conditions. The examiners also reviewed the claims file and elicited a history of his condition from the Veteran. Additionally, VA also obtained an addendum opinion to the July 2015 examination in August 2015. The Board finds that these VA examinations are adequate because they are based on consideration of the Veteran's prior medical history and describe the disabilities in sufficient detail to allow the Board to make a fully informed evaluation. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
The Veteran has stated that he views these examinations as inadequate. He has provided various reasons that his various examinations were inadequate including that the examinations were too short; that the examiners recorded the results of tests that were never actually performed; that the examiners reported the results of tests inaccurately; that the examiners did not use the proper equipment; that he was wearing his street clothes rather than a hospital gown during one of the examinations; that the examiners ignored or misinterpreted the results of x-rays and MRIs; that the examiners spent too much time comparing his back condition to other individuals' back conditions; and that at least one examiner suggested cognitive behavioral therapy as a component of his treatment. In September 2015 correspondence, the Veteran also intimated that he was touched inappropriately by the July 2015 VA examiner. The Veteran is competent to provide an account of his memory of his VA examinations. See Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge"). However, many of the complaints raised by the Veteran concern whether the examiners were appropriately doing their jobs. To the extent that the Veteran is questioning whether the examiners conducted the correct tests, used the right equipment, correctly interpreted radiographic medical reports, spent an appropriate amount of time on the tests, or correctly interpreted the results of physical tests; the Veteran appears to be questioning medical decisions. According to the record, the Veteran has a college degree in political science; there is nothing in the record that suggests the Veteran has the requisite knowledge to opine on matters requiring medical expertise like those just described. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 1994).

To the extent the Veteran is factually disputing whether the examiners actually performed the tests they reported the results of, the Board acknowledges this factual dispute, and it is the Board's duty to weigh the credibility and weight of conflicting evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996). The Veteran's credibility affects the weight to be given to his or her statements. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Credibility may be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the person giving the account, the facial plausibility of the account, the account's internal consistency, impairment in memory, among other factors. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). In this regard, the Board notes that the Veteran's statements have not always been consistent with the known facts. In February 2016, the Veteran submitted a statement that his VA examination had not taken into account his most recent x-ray and MRI results. However, the July 2015 VA examination report discusses the results of x-rays conducted in July 2015 in accordance with that examination. The July 2015 VA examination report does not contain a discussion of the Veteran's most recent MRI results. However, the most recent MRI results were not available at the time of the July 2015 VA examination.  Instead, they were conducted in August 2015 at the request of the Veteran's VA physician. The July 2015 VA examiner then reviewed the August 2015 MRI results in an addendum opinion. Similarly, the Veteran describes his 2013 x-rays as documenting "significant changes" to his back injury. However, the 2013 x-ray report actually indicates that the Veteran's lower back injury consists of a slight hypertrophy that has been stable since 2010.

Additionally, with regard to the Veteran's complaints about the conduct of the various examiners, the Board finds that the Veteran's demeanor also makes his complaints less credible than the examiners reports. As the Veteran admitted in September 2013 correspondence, his interactions with VA examiners have sometimes been "contentious." In September 2015 correspondence, the Veteran indicated that he viewed the July 2015 examiner's behavior as similar to the April 2013's examiner, which he found concerning. VA treatment notes indicate that the Veteran also had similarly contentious interactions with other VA personnel in April 2013, May 2014, January 2015, April 2015, and June 2015. In some of these cases, the Veteran was described as "agitated" or "upset" simply because VA staff attempted to contact him by phone. The Veteran's history of reactions to facially reasonable actions by VA personnel makes his complaints about the conduct of the VA examiners in this case less credible.

With regard to the Veteran's intimation that he was touched inappropriately by the July 2015 VA examiner, the Board observes that the Veteran's claim has included complaints regarding his urination, sexual function, bowel function, and pain radiating from his lower back down his legs. Under such circumstances, it is not necessarily unreasonable that an examiner may have needed to touch private areas of the Veteran's lower body in order to conduct an adequate examination.

In short, the Board has examined the Veteran's complaints about the conduct and content of the examinations. To the extent that the Veteran's complaints pertain to matters of medical judgment, the Board finds that the Veteran lacks the requisite medical knowledge to opine on such matters. Jandreau, 492 F.3d at 1377 n. 4. To the extent that the Veteran asserts that the examiners behaved inappropriately in their conduction of the examination or did not perform the tests for which results are reported, the Board does not find such complaints credible. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's representative has also challenged the adequacy of the July 2015 examination. The representative contends that the individuals who performed the examinations or provided opinions lack the appropriate credentials. However, VA examiners are presumed to be competent absent a specific challenge to their competency by an appellant. See Rizzo v. Shinseki, 580 F.3d 1288 (Fed Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). Here, the Veteran has not challenged the actual competence of the examiners, but merely alleges that the examiners did not have the correct specialty. VA examiners are not required to have a particular specialty. Parks v. Shinseki, 716 F.3d 581, 858 ("Viewed correctly, the presumption [of competence] is not about the person or job title"). The representative also argues that the most recent examination is insufficient with regard to the Veteran's radiculopathy conditions because electromyography (EMG) was not performed. However, the rating criteria do not require an EMG to establish, rule out, or evaluate the severity of a diagnosis for radiculopathy. See 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016). Similarly, the April 2013 VA examination report includes the instructions provided to examiners which states: "Electromyography (EMG) studies are rarely required to diagnose radiculopathy in the appropriate clinical setting." Consequently, the Board finds that the examination and opinion are sufficient even in the absence of a recent EMG study.

To reiterate, the Board has reviewed the examinations and opinions and finds they are adequate in spite of the various ways that the Veteran and his representative have stated that they were insufficient. Consequently, the Board finds that the Veteran will not be prejudiced by proceeding to adjudication. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

2. Increased Rating Claims

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991). "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern." Francisco v. Brown, 7 Vet. App. 55, 58 (1994). VA must consider the evidence of disability during the period one year prior to the application. Hazan v. Gober, 10 Vet. App. 511 (1997). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Lumbar Spine Condition

Disabilities of the spine are rated under the General Rating Formula for Diseases or Injuries to the spine based on the limitation of motion; effects on posture or gait; or other manifestations such as the abnormal curvature of the spine itself. Associated objective neurologic abnormalities are rated separately. Normal range of motion for the thoracolumbar spine consists of: forward flexion of zero to 90 degrees, extension of zero to 30 degrees, left and right lateral flexion of zero to 30 degrees, left and right lateral rotation of zero to 30 degrees, and a combined total range of motion 240 degrees. The combined range of motion is determined by adding together the ranges of motion for forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016), Diagnostic Codes 5235-5243.
The Veteran's lumbar spine disability is currently rated 40 percent disabling.

VA assigns a 40 percent disability rating where a claimant demonstrates forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (i.e. where the spine is fixed in a neutral or upright position). 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

VA assigns a 50 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire thoracolumbar spine (e.g. where the thoracolumbar spine is fixed in a position either bent forward or backward).  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

Finally, VA assigns a 100 percent disability rating where a claimant demonstrates unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

VA examinations of joints are required to record a veteran's relevant joint's active and passive ranges of motion, and to test a veteran's relevant joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, to conduct similar tests on a veteran's opposite, undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2016).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45 (2016). The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  Deluca v. Brown, 8 Vet.App. 202 (1995).

The Veteran is diagnosed with degenerative arthritis of the spine and sacroiliac injury. The Veteran does not have intervertebral disc syndrome. An April 2010 MRI indicated a slight hypertrophy of the bilateral L5-S1 facet joints. An April 2013 x-ray again found slight hypertrophy of the bilateral L5-S1 facet joints apparently stable since the 2010 report, and classified the abnormality as minor. A July 2015 x-ray indicated no significant bony abnormalities, well maintained disc spaces with no degenerative changes, and minimal spurring of the left SI joint. Notably, the degenerative changes and hypertrophy seen on the previous examinations were not identified on this x-ray. An August 2015 MRI of the Veteran's lumbar spine yielded evidence of a lateral protrusion of the Veteran's L4-5 and mild right paracentral disc protrusion at L5-S1.

During the appeal period, the Veteran has sought treatment for his back condition intermittently, and the primary measurements of his range of motion in his lumbar spine come from the VA examinations in April 2010, April 2013, and July 2015. At the April 2010 VA examination, the Veteran's forward flexion was limited to 15 degrees with pain beginning at 10 degrees of forward flexion. His lumbar spine was not ankylosed. At the April 2013 VA examination, the Veteran indicated that he was in too much pain to perform range of motion testing. The VA examiner indicated that the Veteran's ranges of motion on all measures was limited to 0 degrees but also noted that the Veteran did not appear to be making a sincere effort on the examination. The examiner did not indicate that the Veteran's lumbar spine was ankylosed. At the July 2015 VA examination, the forward flexion of the Veteran's lumbar spine was limited to 15 degrees. The Veteran's lumbar spine was not ankylosed.

The Board recognizes that the Veteran's VA examinations do not meet all of the criteria set forth in Correia v. McDonald, 28 Vet. App. 158 (2016). They do not provide separate ranges of motion on active and passive motion or address whether the Veteran experiences pain when his lumbar spine either bears or does not bear weight. However, in the context of the Veteran's particular disability, those considerations are not relevant to determining whether the Veteran's symptoms warrant an increase to the next highest disability rating. Here, the Veteran is presently in receipt of the highest schedular rating absent a finding of ankylosis, and none of the examinations contain an indication that the Veteran's spine is or was ankylosed. Similarly, the Veteran's other treatment records do not indicate that his spine has ever been determined to be ankylosed, and even the Veteran's reports of his symptoms to his examiners, doctors, and written correspondence to VA do not describe his spine as ever becoming fixed in a single position.

The Veteran has reported similar symptoms throughout the appeal period to his VA examiners and other doctors. He described his back as extremely and constantly painful, stated that the pain kept him from either sitting or standing for long periods of time. In his February 2016 written correspondence he explained that his pain continued even while lying down, and in September 2015 indicated that his back pain and stiffness made lying down on a diagnostic table difficult. However, the July 2015 VA examiner noted that the Veteran was able to tolerate sitting through the interview and examination.

The Veteran reported flare-ups characterized by even more intense pain. The Veteran has also reported the impact of his pain on various aspects of his life, in one list provided in writing in September 2015 the Veteran noted that his back pain caused difficulty with bathing, cleaning the house, cooking, walking any distance, or carrying laundry and groceries. 

While, VA regulations require neurologic abnormalities associated with back conditions, including bowel, bladder and sexual function to be rated separately, the Board acknowledges that the Veteran has complained of these associated symptoms. Specifically, the Veteran has repeatedly stated that his back condition has caused him to have sexual difficulties and difficulty controlling his bladder and bowels. With respect to his sexual difficulties, the Veteran clarified in September 2015 correspondence that he was not having trouble achieving arousal, but his back pain made the act of sex itself impractical due to his back pain and limited motion.

With regard to the Veteran's bowel and bladder control symptoms, the evidence of record is insufficient to establish that the Veteran's bowel and bladder complaints are related to his back disability. The July 2015 VA examination noted that the Veteran complained of bowel and bladder urgency and lack of control, but found no objective evidence of neurologic abnormalities. The Veteran's correspondence of September 2015 indicates that he apparently objected to being touched below his lower back during the July 2015 VA examination, which may have prevented the collection of evidence necessary to substantiate the connection of these symptoms to his back disability. The Veteran's VA treatment records during the appeal period indicate that he sought treatment in April 2015 complaining of bowel and bladder incontinence and frequency, but no numbness in his genital areas. However, the doctor who saw the Veteran at that time was unable to continue the examination because the Veteran terminated the examination, complaining that the examination room and examiner were insufficiently sanitary. The examiner who conducted the April 2010 and 2013 VA examinations indicated that the Veteran had reported bowel and bladder symptoms, but did not opine that these symptoms were associated with his back condition. After reviewing this evidence, the August 2015 VA examiner determined that it was not at least as likely as not that there was a link between the Veteran's back condition and his bowel and bladder problems. Consequently, the only evidence of record that the Veteran's bowel and bladder symptoms are related to his back condition consists of the Veteran's lay statements. However, the Board finds this evidence insufficient because linking bowel and bladder problems to a back condition is an opinion suited to medical experience. Jandreau, 492 F.3d at 1377 n. 4.

The Board has taken all of the foregoing evidence into account. However, a rating in excess of 40 percent for a disability of the lumbar spine is not warranted unless the evidence shows ankylosis. 38 C.F.R. §§ 4.71a, Diagnostic Codes 5235-5243. Here the evidence indicates that the Veteran's spine has at all times been non-ankylosed, and that the radiographic evidence of his back condition and range of motion have remained similar throughout the appeal period. Therefore, the Board finds that the criteria for a rating in excess of 40 percent for his lumbar spine condition have not been met at any point during the appeal period.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim. Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consequently, the Board finds that the evidence of record does not meet the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability at any point during the appeal period.

B. Bilateral Lower Extremity Radiculopathy

Neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain. 38 C.F.R. § 4.123. Neuralgia is characterized by a dull and intermittent pain. 38 C.F.R. § 4.124. Neurological conditions of the peripheral nerves are rated based on various tables corresponding to the nerves involved. 38 C.F.R. 4.124a.

The August 2015 VA opinion identified the source of the Veteran's radiculopathy as the lateral protrusion and broad-based mild right paracentral disc protrusion at L5-S1 and explained that it affected the Veteran's L4 and L5 spinal nerves. No table in the rating schedule corresponds to the L4 and L5 spinal nerves. However, because the Veteran has located his neurological pain, weakness, and numbness in his legs, the Veteran's bilateral lower extremity radiculopathy has been rated under the diagnostic code for the ratings of the sciatic nerve. 38 C.F.R. 4.124a, Diagnostic Code 8520, see also 38 C.F.R. 4.20 (2016) (permitting disabilities to be rated by analogy to closely related diseases or injuries in which the functions affected and anatomical localization and symptomatology are closely analogous when a condition is not listed). This table permits an evaluation of complete or incomplete paralysis of the greatest part of the legs and has the greatest range of disability ratings (10 percent to 80 percent) of any of the diagnostic codes dealing with radicular neuropathy of the legs.

VA assigns an 80 percent disability rating for complete paralysis of the sciatic nerve; characterized by a foot that dangles and drops, the lack of any active movement below the knee, or weakened or lost motion below the knee.

VA assigns a 60 percent disability rating for incomplete paralysis of the sciatic nerve that is severe and marked by muscular atrophy.

VA assigns a 40 percent disability rating for moderately severe incomplete paralysis of the sciatic nerve.

VA assigns a 20 percent disability rating for moderate incomplete paralysis of the sciatic nerve.

VA assigns a 10 percent disability rating for mild incomplete paralysis of the sciatic nerve. 38 C.F.R. §4.124a, Diagnostic Code 8520.

At the April 2010 VA examination, the examiner noted diminished vibratory sensation and light filament sensation distally in the lower extremities. However, the Veteran's lower extremities both had normal strength, rated 5/5. The Veteran's deep tendon patella reflex was rated 1+ (hypoactive). The examiner at the April 2010 examination reviewed an EMG report from 2006 indicating a normal EMG study.

At the April 2013 VA examination, the Veteran's strength was rated normal (5/5) bilaterally in his hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension. The examiner indicated no muscle atrophy. The Veteran's reflexes bilaterally in his knees and ankles were rated 2+ (normal). The Veteran's sensation was rated normal in his anterior thighs, thighs/knees, lower leg/ankle's, feet/toes. He was unable to perform straight leg testing. The examiner indicated that the Veteran had no radicular pain or other signs of radiculopathy at the time of the examination.

The next and last evaluation of the Veteran's radiculopathy symptoms during the appeal period was the VA examination in July 2015. There the Veteran's muscle strength throughout his bilateral legs was rated normal (5/5) in hip flexion, ankle plantar flexion and dorsiflexion, and great toe extension. No muscle atrophy was recorded. The Veteran's knee reflexes were hypoactive bilaterally (1+) and normal (2+) at his ankles bilaterally. His sensation was normal bilaterally in his upper thighs. His sensation was normal in his right thigh/knee, and decreased in his left thigh/knee. His sensation was normal in his right foot/toes, but decreased in his left foot/toes. He had a negative straight raising test with his right, and was unable to perform the straight leg test with his left leg. The VA examiner indicated that there was no indication of radicular pain or other signs or symptoms of radiculopathy on the examination.

Subsequently, a VA examiner reviewed these symptoms and explained that the reason that the VA examiners had indicated that these symptoms did not constitute radiculopathy was that radiculopathy was a nerve irritation caused by damage to the discs and is noted as pain radiating down the legs. Radicular pain had not been indicated on the examinations. The symptoms noted on the VA examinations of April 2010, April 2013, and July 2015 were best characterized as neuritis and corresponded to a mild incomplete paralysis of the L5-S1 nerves.

The Board acknowledges that the Veteran's written statements submitted after each examination provide markedly different accounts of the results of these tests (and even whether the tests were performed) than the VA examiners provide. These differing accounts were addressed previously with respect to the adequacy of the examinations. However, the interpretation and explanation of the results of physical tests is a matter for which examiners receive medical training. Absent some indication in the record that the Veteran has the necessary training to properly interpret and the results of these examinations, the Board finds that the Veteran is not competent to render an opinion as to these medical matters. Jandreau, 492 F.3d at 1377 n. 4. The Board also acknowledges that the Veteran has reported pain that radiates down his legs, weakness, and numbness in three of his toes in written correspondence to VA. These are subjective symptoms that the Veteran is competent to report. Kahana, 24 Vet.App. at 438 (2011) (Lance, J. concurring). Moreover, the Veteran has reported similar symptoms for the entirety of the appeal period, which makes them credible. However, despite the Veteran's accounts of these neurological symptoms, they did not appear to register on an EMG in 2006 that was reviewed at the time of the 2010 VA examination. Similarly, when the Veteran has been examined, the examiners have only been able to find indications of relatively mild neurological symptoms, such as difficulty with straight leg raising testing, hypoactive knee reflexes, and decreased sensation in the Veteran's lower leg and foot. The Board finds that the August 2015 VA examiner's opinion that the Veteran's symptoms indicate no more than mild incomplete paralysis of his L5-S1 nerve is supported by the objective, medical evidence of record.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim. Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consequently, the Board finds that the evidence of record does not meet the criteria for a rating in excess of 10 percent for right or left lower extremity neuropathy at any point during the appeal period.

3. TDIU

VA regulations provide that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to permanently render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 4.15. A total disability rating may be assigned where the schedular rating is less than total when the disabled claimant is unable to secure or maintain substantially gainful employment by reason of one or more service-connected disabilities. 38 C.F.R. § 4.16(a). In order for claimants who have one service-connected disability to qualify for TDIU under section 4.16(a), that disability must be rated 60 percent or greater. Id. In order for claimants who have two or more service-connected disabilities to qualify for a total disability rating, one of the disabilities must be rated 40 percent or greater, and the combined disability rating of all the claimant's disabilities must be 70 percent or greater. Id. For the purpose of determining whether the Veteran's disability ratings constitute a single disability rated 60 percent or multiple disabilities one of which is rated 40 percent or greater, certain disabilities can be combined if, among other possibilities, the disabilities share a common etiology. Id.

It is VA's policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Rating boards should refer to the Director, Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a). A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. Id.

By itself, the fact that a veteran is unemployed or has difficulty obtaining employment is not enough to establish entitlement to TDIU. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). "The question is whether the veteran is capable of performing the physical and mental acts required by employment." Id. (emphasis original).

In this instance, it does not change the analysis whether the Veteran's disabilities are treated as one disability or three. The Veteran's lumbar spine disability is rated 40 percent disabling. The Veteran's right and left lower extremity radiculopathy disabilities are each rated 10 percent disabling. Accounting for the bilateral factor, the Veteran's combined disability rating is 50 percent. As a single disability, this combined disability rating is less than 60 percent. Treated as three disability ratings, the Veteran has one disability rated 40 percent, but a combined total disability rating of 50 percent (less than the 70 percent required). In either case, the Veteran's disabilities do not meet the requisite disability ratings to qualify for TDIU under 38 C.F.R. § 4.16(a).

The Board also finds that the evidence of record weighs against a finding that the Veteran's disabilities render him incapable of obtaining or maintaining substantially gainful employment. The record reflects that the Veteran has been unemployed since 2003. In his application for compensation based on unemployability, the Veteran indicated that he has only applied for one job since that time. The Veteran claims to be in daily pain that is debilitating, preventing him from performing even simple daily tasks such as cooking or showering. He also indicates that he cannot lie down, sit, or stand in one position for very long. The July 2015 VA examiner acknowledged these reported symptoms, but also noted that the Veteran was able to tolerate sitting during the duration of the examination. The Veteran also reported being able to tolerate sitting and writing a screenplay, though in later correspondence he indicated that he worked on this at his own pace. Reviewing the results of the physical examination and comparing the reports of the July 2015 and April 2013 x-rays, the July 2015 VA examiner indicated that it was reasonable to expect that the Veteran could perform work in an environment where he was permitted sit at intervals that did not require lifting more than 10 lbs. In subsequent correspondence, the Veteran stated that all his previous jobs had been manual labor jobs. However, the July 2015 VA examiner recorded that the Veteran reported having a college degree in political science.

The Veteran's representative also claims that the VA examiner from July 2015 had no evidentiary basis for stating that the Veteran could perform labor that permitted sitting at intervals and did not require lifting more than 10 lbs. However, the evidence does not support the representative's argument. The VA examiner indicated that this conclusion was based on the history given by the Veteran, the results of the examination, and the results of the July 2015 x-rays, which the examiner indicated were not consistent with the level of pain described by the Veteran.

The Board finds that the evidence of record preponderates against a finding that the Veteran's service-connected disabilities have rendered him unable to obtain or follow a substantially gainful course of employment. While the Veteran's service-connected back and associated lower extremity radiculopathy disabilities do limit his ability to perform physical labor, that limitation is accounted for in his present disability ratings. Van Hoose, 4 Vet. App. 361 (1993). The VA examiner's findings indicate that the Veteran is capable of sitting for at least the duration of the VA examination. While the Veteran discounts the fact that he was able to complete a screenplay as evidence of his employability because it has not resulted in remuneration, the Board finds that the ability to sit and write is evidence that the Veteran would be able to do work of a similar sort that required sitting and writing or working on a computer. In light of all this evidence, the Board finds that the evidence preponderates against a finding that the Veteran's service-connected disabilities have rendered him incapable of securing or following a substantially gainful occupation. Consequently, the Board finds that referral to the Director, Compensation Service for extraschedular consideration of the Veteran's TDIU claim is not warranted.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim. Therefore, the benefit of the doubt rule cannot aid the Veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the reasons set forth above, the Board finds that the evidence of record does not meet the criteria to establish TDIU or warrant referral to the Director, Compensation Service for an extraschedular consideration of TDIU at any point during the appeal period.










(CONTINUED ON NEXT PAGE)

ORDER

A disability rating in excess of 40 percent for a lumbar spine disability is denied

A disability rating in excess of 10 percent for radiculopathy of the right lower extremity is denied

A disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


